





March 20, 2020




Greg Cameron
Hinsdale, IL




Dear Greg
I am pleased to offer you the position of Executive Vice President, Chief
Financial Officer with Bloom Energy Corporation (the “Company”). In this
full-time, salaried (exempt) position, you will report to KR Sridhar, Founder,
Chairman and CEO and will be based out of our San Jose Corporate Headquarters.
Your annual salary will be $550,000, less applicable withholdings and
deductions. You will be paid every other Friday in accordance with the Company’s
normal payroll practices.
Pursuant to the terms of Bloom Energy’s Employee Incentive (Bonus) Plan, you are
eligible to participate in the discretionary bonus with a target of 100% of your
eligible compensation. The Incentive Plan payout is based on achievement of
company metrics and individual performance. For 2020, we will guarantee a payout
of 100% of the Bonus, prorated for your date of hire. The Incentive Plan is
measured and administered every quarter with an annual component at the end of
each year (5 eligible payouts per year). You will receive a sign-on bonus in the
amount of $200,000 less applicable withholdings and deductions, payable within
the first 30 days of your employment. In addition, you will participate in a
Change-in-Control agreement which is attached to this offer as Attachment B. You
will also receive a payment of $25,000 to cover the travel expenses of your
family before you relocate to the Bay Area until the date of your full
relocation. When you fully relocate to the Bay Area, on or before July 2021, you
will receive a payment of $150,000 to cover the expenses linked to the
relocation.
We will recommend that the Company’s Board of Directors grant you a
non-qualified option to purchase 200,000 shares of the Company's Class A Common
Stock pursuant to the 2018 Equity Incentive Plan (“Plan”). The exercise price
will be the closing price of the Class A Common Stock on the date of grant. Upon
approval, the stock options will be granted on the 15th day (or the next trading
day) of the month following your date of hire. The vest commencement date of the
shares subject to this grant will be the date your employment commences.
Twenty-Five percent (25%) of the stock options granted will vest on the first
year anniversary of the grant date. The remaining will vest at a rate of 1/36th
per month until the option is fully vested over four years. The grant is subject
to your continued employment and the Company’s standard terms and conditions.
In addition, we will recommend that the Company’s Board of Directors grant you
Performance Stock Units (“PSUs”) of 200,000 shares of the Company's Class A
Common Stock pursuant to the 2018 Equity Incentive Plan (“Plan”). Upon approval,
the PSUs will be granted on the 15th day (or the next trading day) of the month
following your date of hire. Thirty three percent (33%) of the shares subject to
PSUs will vest on the one-year anniversary of the grant, subject to the
achievement of certain performance metrics and the remaining shares shall vest
ratably and annually on the anniversary date of the grant and subject to the
achievement of certain performance metrics, over the following 2 years until the
3rd anniversary of the grant date. In case of an overachievement of the
performance metrics, the number of shares will be increased by a factor of up to
100%. The performance metrics, as well as the overachievement scale will be
established by the CEO and approved by the Compensation Committee of the Board
within 30 days of your date of hire. The grant is subject to your continued
employment and the Company’s standard terms and condition.
You will also be eligible to receive benefits that the Company generally
provides to its employees, consistent with the eligibility terms of those
programs. A more detailed description of these benefits will be provided to you
upon joining the Company.
Your offer of employment is conditioned upon a satisfactory (at the Company’s
discretion) reference check, background check, and upon proof of your right to
work in the US. Your employment with the Company is further subject to the terms
and conditions specified in “Attachment A” and “Attachment B” to this letter.


This letter and Attachments A and B set forth the terms of your employment with
the Company and supersede any prior representations or agreements including, but
not limited to, any representations made during your recruitment, interviews or
pre‑employment negotiations, whether written or oral.





--------------------------------------------------------------------------------







We are very excited about you joining our team and look forward to a mutually
rewarding relationship.
By signing below you are accepting the Company’s offer of employment pursuant to
the terms and conditions specified in this letter and in Attachment A. After
signing and dating this letter below, please return all pages by email or by
confidential fax (408-543-XXXX). This offer of employment is valid for seven
days.


Sincerely,                    Agreed to and accepted by:    
Signature:        
KR Sridhar                    Print Name: Gregory Cameron        
Founder, Chairman and CEO             Date:        
Bloom Energy Corporation            Start Date:    April 1st, 2020





--------------------------------------------------------------------------------





ATTACHMENT A


In addition to the terms outlined in the attached offer letter, your employment
at Bloom Energy is conditioned upon the following.


At-Will Employment. You will be an “at will” employee of the Company. This means
that either you or the Company may terminate your employment at any time, for
any reason or no reason, with our without cause or notice. Regular employment at
the Company is for no specified period of time and the Company makes no
guarantee or contract of continued employment. Although your job duties, title,
compensation, and benefits, as well as the Company’s personnel policies, may
change from time to time, the “at will” nature of your employment may not be
changed except in an express written agreement signed by you and the President
of the Company. In the event that you choose to resign from the Company, we
request that you give us at least two weeks’ notice.


Stock Options/RSUs.  If approved by the Board, your stock options and/or RSUs
will be subject to the terms and conditions of the Company's 2018 Equity
Incentive Plan and the equity award agreement. You will be provided with a copy
of the Equity Incentive Plan and your equity award agreement following the
Board’s approval of your grant.  No right to any stock is earned or accrued
until such time that vesting occurs, nor does the grant confer any right to
continued vesting or employment. All grants are subject to the Company’s Insider
Trading Policy, trading window and will be subject to the participant’s
continuous employment.


Incentive Plan (Bonus).  Pursuant to the terms of Bloom Energy’s Employee
Incentive Plan, your eligible compensation is defined as your annual base pay at
the end of the eligible period, times the bonus target percent divided by 5 (the
number of incentive opportunities in a year).  This calculation will be adjusted
to include any proration based on start date or Leave of Absence in an eligible
period.  You must be on active status for at least 30 days of the quarter to be
eligible for a bonus and at least 30 days of the year to be eligible for the
annual bonus.  To be eligible for the bonus, you must also be employed by BE on
the date of payout.  Your bonus is subject to the discretion and approval of the
Board of Directors and will be paid in accordance with the Company’s normal
bonus payment practices. 


Sign-Bonus. In consideration of the bonus investment made by the Company, you
agree to refund the full amount to the Company in the event that, prior to the
first anniversary of receipt of such bonuses, you voluntarily terminate your
employment or are terminated by the Company for cause.


References. The Company reserves the right to conduct background investigations
and/or reference checks on all of its potential employees. Your job offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, if any.


Right to Work. For purposes of federal immigration law, you will be required to
provide to the Company documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.


Prior Employment. We also ask that, if you have not already done so, you
disclose to the Company any and all agreements relating to your prior employment
that may affect your eligibility to be employed by the Company or limit the
manner in which you may be employed. It is the Company's understanding that any
such agreements will not prevent you from performing the duties of your position
and you represent that such is the case. Moreover, you agree that, during the
term of your employment with the Company, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Similarly, you agree not to bring
any third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.


Company Policies. As a Company employee, you will be expected to abide by the
Company’s policies. Specifically, you will be required to sign an acknowledgment
that you have read and that you understand the Company’s policies which are
included in the Company Handbook.
 





--------------------------------------------------------------------------------





Intellectual Property. As a condition of your employment, you are also required
to sign and comply with the Company’s “Employment, Confidential Information,
Invention Assignment and Arbitration Agreement,” which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non‑disclosure of Company proprietary
information. Please note that we must receive your signed Agreement on your
first day of employment.


Arbitration. (a) Any dispute or controversy between you and the Company arising
out of or relating solely to your employment relationship with the Company,
including any dispute or allegation regarding the enforceability,
unconscionability, interpretation, construction or breach of this Agreement,
will be settled by final and binding arbitration through Judicial Arbitration
and Mediation Services (“JAMS”) by a single arbitrator to be held in Santa Clara
County, California, in accordance with the JAMS rules for resolution of
employment disputes then in effect, except as provided herein. This means that
we both give up the right to have disputes decided in court by a jury; instead,
a neutral arbitrator whose decision is final and binding will resolve it,
subject to judicial review as provided by law. The arbitrator selected shall
have the authority to grant any party all remedies otherwise available by law,
including injunctions, but shall not have the power to grant any remedy that
would not be available in a state or federal court in California. The arbitrator
shall be bound by and shall strictly enforce the terms of this section and may
not limit, expand or otherwise modify its terms. The arbitrator shall make a
good faith effort to apply the substantive law (and the law of remedies, if
applicable) of the state of California, or federal law, or both, as applicable,
without reference to its conflicts of laws provisions, but an arbitration
decision shall not be subject to review because of errors of law. The arbitrator
is without jurisdiction to apply any different substantive law. The arbitrator
shall have the authority to hear and rule on dispositive motions (such as
motions for summary adjudication or summary judgment). The arbitrator shall have
the powers granted by California law and the rules of JAMS which conducts the
arbitration, except as modified or limited herein.


(b)    Notwithstanding anything to the contrary in the rules of JAMS, the
arbitration shall provide (i) for written discovery and depositions as provided
in California Code of Civil Procedure Section 1283.05 and (ii) for a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based which shall be issued no later than thirty (30)
days after a dispositive motion is heard and/or an arbitration hearing has
completed. Except in disputes where you assert a claim otherwise under a state
or federal statute prohibiting discrimination in employment (“a Statutory
Discrimination Claim”), the Company shall pay all fees and administrative costs
charged by the arbitrator and JAMS. In disputes where you assert a Statutory
Discrimination Claim against the Company, you are required to pay the American
Arbitration Association’s filing fee only to the extent such filing fee does not
exceed the fee to file a complaint in state or federal court. The Company shall
pay the balance of the arbitrator’s fees and administrative costs.
(c)     You and the Company shall have the same amount of time to file any claim
against any other party as such party would have if such a claim had been filed
in state or federal court. In conducting the arbitration, the arbitrator shall
follow the rules of evidence of the State of California (including but not
limited to all applicable privileges), and the award of the arbitrator must
follow California and/or federal law, as applicable.
(d)    The arbitrator shall be selected by the mutual agreement of the parties.
If the parties cannot agree on an arbitrator, the parties shall alternately
strike names from a list provided by JAMS until only one name remains.
(e)    The decision of the arbitrator will be final, conclusive and binding on
the parties to the arbitration. The prevailing party in the arbitration, as
determined by the arbitrator, shall be entitled to recover her or its reasonable
attorneys’ fees and costs, including the costs or fees charged by the arbitrator
and JAMS. In disputes where you assert a Statutory Discrimination Claim,
reasonable attorneys’ fees shall be awarded by the arbitrator based on the same
standard as such fees would be awarded if the Statutory Discrimination Claim had
been asserted in state or federal court. Judgment may be entered on the
arbitrator's decision in any court having jurisdiction.
(f)     In the event of (1) a California Private Attorney General Action claim
or (2) any claim determined by the arbitrator to be not properly in arbitration
pursuant to applicable law, such claim(s) shall be brought as a civil action and
shall be stayed pending resolution of all claims that are properly in
arbitration.













--------------------------------------------------------------------------------





Attachment B


CHANGE IN CONTROL AND SEVERANCE AGREEMENT


This Change in Control and Severance Agreement (the “Agreement”) is entered into
by Greg Cameron (the “Executive”) and Bloom Energy Corporation, a Delaware
corporation (the “Company”), on March 20, 2020, and is effective as of January
1, 2018 (the “Effective Date”).
1.    Term of Agreement.
Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the first (1st) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
terminates for a reason other than a Qualifying Termination or CIC Qualifying
Termination; provided however, if a definitive agreement relating to a Change in
Control has been signed by the Company on or before the Expiration Date, then
this Agreement shall remain in effect through the earlier of:
(a)    The date the Executive’s employment with the Company terminates for a
reason other than a Qualifying Termination or CIC Qualifying Termination, or
(b)    The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.
This Agreement shall renew automatically and continue in effect for one (1) year
periods measured from the initial Expiration Date and each subsequent Expiration
Date, unless the Company provides Executive notice of non-renewal at least two
weeks prior to the date on which this Agreement would otherwise renew. For the
avoidance of doubt, and notwithstanding anything to the contrary in Section 2 or
3 below, the Company’s non-renewal of this Agreement shall not constitute a
Qualifying Termination or CIC Qualifying Termination, as applicable.
2.    Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:
(a)    Severance Benefits. The Company shall pay the Executive (i) nine (9)
months’ worth of (x) his or her monthly base salary and (ii) the prorated
portion of Executive’s then-current target bonus opportunity for the portion of
the current year that Executive served prior to the Separation (calculated based
on the number of full or partial months to date in the bonus year multiplied by
1/12 of the annual target bonus opportunity) (or such other bonus amount that
reflects the progress toward meeting goals and objectives for the target bonus
for such period, as determined by the Board in its reasonable discretion). The
Executive will receive his or her severance payment in a cash lump-sum in
accordance with the Company’s standard payroll procedures, which payment will be
made no later than the first regular payroll date occurring after the sixtieth
(60th) day following the Separation.
(b)    Continued Employee Benefits. If Executive timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Company shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the same period that the Executive is paid severance benefits
pursuant to Section 2(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer.
3.    CIC Qualifying Termination. If the Executive is subject to a CIC
Qualifying Termination, then, subject to Sections 4, 9, and 10 below, Executive
will be entitled to the following benefits:
(a)    Severance Payments. The Company or its successor shall pay the Executive
(i) his or her annual base salary and (ii) then-current annual target bonus
opportunity. Such payment shall be paid in a cash lump sum payment in accordance
with the Company’s standard payroll procedures, which payment will be made no
later than the first regular payroll date occurring after the sixtieth (60th)
day following the Separation.
(b)    Continued Employee Benefits. Continuation of COBRA on the same terms as
set forth in Section 2(b) above for the same period that the Executive is paid
severance benefits pursuant to Section 3(a) following the Executive’s Separation
or, if earlier, until Executive is eligible to be covered under another
substantially equivalent medical insurance plan by a subsequent employer.
(c)    Equity. Each of Executive’s then outstanding Equity Awards, including
awards that would otherwise vest only upon satisfaction of performance criteria,
shall accelerate and become vested and exercisable as to 100% of the
then-unvested shares subject to the Equity Award, provided, however, that the
vesting of any performance-based awards shall be as if all applicable
performance criteria were achieved at target levels. Subject to satisfaction of
the Release Conditions, the accelerated vesting described in this Section 3(c)
shall be effective as of the Separation.
4.    General Release. Any other provision of this Agreement notwithstanding,
the benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release of all known and unknown claims that he or she may
then have against the Company or persons affiliated with the Company and such
release has become effective and (ii) has agreed not to prosecute any legal
action or other proceeding based upon any of such claims. The release must be in
the form prescribed by the Company, without alterations (this document effecting
the foregoing, the





--------------------------------------------------------------------------------





“Release”). The Company will deliver the form of Release to the Executive within
ten (10) days after the Executive’s Separation. The Executive must execute and
return the Release within the time period specified in the form.
5.    Accrued Compensation and Benefits. Notwithstanding anything to the
contrary in Section 2 and Section 3 above, in connection with any termination of
employment (whether or not a Qualifying Termination or CIC Qualifying
Termination), the Company shall pay Executive’s earned but unpaid base salary
and other vested but unpaid cash entitlements for the period through and
including the termination of employment, including unreimbursed documented
business expenses incurred by Executive through and including the date of
termination (collectively “Accrued Compensation and Expenses”), as required by
law and the applicable Company plan or policy. In addition, Executive shall be
entitled to any other vested benefits earned by Executive for the period through
and including the termination date of Executive’s employment under any other
employee benefit plans and arrangements maintained by the Company, in accordance
with the terms of such plans and arrangements, except as modified herein
(collectively “Accrued Benefits”). Any Accrued Compensation and Expenses to
which the Executive is entitled shall be paid to the Executive in cash as soon
as administratively practicable after the termination and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
the Executive in which the termination occurs or at such earlier time as may be
required by Section 10 below or to such lesser extent as may be mandated by
Section 9 below. Any Accrued Benefits to which the Executive is entitled shall
be paid to the Executive as provided in the relevant plans and arrangements.
6.    Covenants.
(a)    Invention Assignment and Confidentiality Agreement. The Executive agrees
and acknowledges that the Executive is bound by the Employment, Confidential
Information, Invention Assignment and Arbitration Agreement entered into by and
between the Executive and the Company (the “Confidentiality Agreement”),
including but not limited to the Executive’s confidentiality and
non-solicitation obligations thereunder.
(b)    Non-Disparagement. The Executive further agrees that following his or her
Separation, he or she shall not in any way or by any means disparage the
Company, the members of the Board or the Company’s officers and employees.
Notwithstanding the foregoing, the Executive is not prohibited from cooperating
with a government agency or testifying truthfully in any government inquiry or
other proceeding or in which Executive is required to testify pursuant to
subpoena or other valid legal process.
7.    Definitions.
(a)    “Board” means the Company’s board of directors.
(b)    “Cause”  means the Executive’s (a) willful failure substantially to
perform his or her duties and responsibilities to the Company or deliberate
violation of a Company policy; (b) commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (c) unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom the Executive owes an obligation of nondisclosure as a
result of his or her relationship with the Company; (d) misappropriation of a
business opportunity of the Company; (e) provision of material aid to a
competitor of the Company; or (f) willful breach of any of his or her
obligations under any written agreement or covenant with the Company. The
determination as to whether the Executive has been terminated for Cause shall be
made in good faith by the Company and shall be final and binding on the
Executive.  The term “Company” will be interpreted to include any subsidiary or
parent of the Company, as appropriate. Notwithstanding the foregoing, the
definition of “Cause” may, in part or in whole, be modified or replaced in each
individual employment agreement or agreement with the Executive governing the
Executive’s Equity Awards, provided that such document expressly supersedes the
definition provided in this Section 7(b).
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Change in Control.” For all purposes under this Agreement, a Change in
Control shall mean a “Corporate Transaction,” as such term is defined in the
Plan, provided that the transaction (including any series of transactions) also
qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5).
(e)    “CIC Qualifying Termination” means a Separation in connection with the
consummation of a Change in Control, including at the request of the prospective
acquirer whose proposed acquisition would constitute a Change in Control upon
its completion, or within three (3) months prior to or within twelve (12) months
following the consummation of a Change in Control, resulting from (A) the
Company or its successor terminating the Executive’s employment for any reason
other than Cause or (B) the Executive voluntarily resigning his or her
employment for Good Reason. A termination or resignation due to the Executive’s
death or disability shall not constitute a CIC Qualifying Termination.
(f)    “Equity Awards” means all options to purchase shares of Company common
stock as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock, restricted
stock units or stock appreciation rights.
(g)    “Good Reason” means, without the Executive’s consent, (i) a material
diminution in the Executive’s authority, duties or responsibilities, including a
material change in Executive’s reporting responsibilities, such that Executive
is required to report to a person whose duties, responsibilities and authority
are materially less than those of the person to whom Executive was reporting
immediately prior to such change and/or a material reduction in the





--------------------------------------------------------------------------------





level of management to which Executive reports, (ii) a reduction in Executive’s
annual base salary or annual target bonus, (iii) a requirement that Executive
relocate Executive’s principal place of work to a location that increases the
Executive’s one-way commute by more than fifty (50) miles from Executive’s
then-current work location, or (iv) a material breach of this Agreement by the
Company. For the Executive to receive the benefits under this Agreement as a
result of a voluntary resignation under this subsection (g), all of the
following requirements must be satisfied: (1) the Executive must provide notice
to the Company of his or her intent to assert Good Reason within sixty (60) days
of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iv); (2) the Company will have thirty (30) days (the
“Company Cure Period”) from the date of such notice to remedy the condition and,
if it does so, the Executive may withdraw his or her resignation or may resign
with no benefits under this Agreement; and (3) any termination of employment
under this provision must occur within ten (10) days of the earlier of
expiration of the Company Cure Period or written notice from the Company that it
will not undertake to cure the condition set forth in subclauses (i) through
(iv). Should the Company remedy the condition as set forth above and then one or
more of the conditions arises again, the Executive may assert Good Reason again
subject to all of the conditions set forth herein.
(h)    “Plan” means the Company’s 2018 Equity Incentive Plan, as may be amended
from time to time.
(i)    “Release Conditions” mean the following conditions occurring within sixty
(60) days following the Separation: (i) the Company has received the Executive’s
executed Release and (ii) any rescission period applicable to the Executive’s
executed Release has expired.
(j)    “Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from the Company terminating the Executive’s
employment for any reason other than Cause. A termination or resignation due to
the Executive’s death or disability shall not constitute a Qualifying
Termination
(k)    “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
8.    Successors.
(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.
(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9.    Golden Parachute Taxes.
(a)    Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then,
subject to the provisions of Section 10, such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement or any other applicable
agreement, or (B) provided as to such lesser extent which would result in the
Payments being $1.00 less than the amount at which any portion of the Payments
would be subject to the Excise Tax (“Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required under
this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate. The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. In the event that Section 9(a)(ii)(B) above applies, then based on the
information provided to Executive and the Company by Independent Tax Counsel,
Executive may, in Executive’s sole discretion and within thirty (30) days of the
date on which Executive is provided with the information prepared by Independent
Tax Counsel, determine which and how





--------------------------------------------------------------------------------





much of the Payments (including the accelerated vesting of equity compensation
awards) to be otherwise received by Executive shall be eliminated or reduced (as
long as after such determination the value (as calculated by Independent Tax
Counsel in accordance with the provisions of Sections 280G and 4999 of the Code)
of the amounts payable or distributable to Executive equals the Reduced Amount).
If the Internal Revenue Service (the “IRS”) determines that any Payment is
subject to the Excise Tax, then Section 9(b) hereof shall apply, and the
enforcement of Section 9(b) shall be the exclusive remedy to the Company.
(b)    Adjustments. If, notwithstanding any reduction described in Section 9(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.” The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
9(b), Executive shall pay the Excise Tax.
10.    Miscellaneous Provisions.
(a)    Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or (ii)
the date of Executive’s death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest). Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit. To the extent
that any provision of this Agreement is ambiguous as to its exemption or
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder are exempt from Section 409A to the maximum
permissible extent, and for any payments where such construction is not tenable,
that those payments comply with Section 409A to the maximum permissible extent.
To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.
(b)    Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements under any offer letter or
employment agreement, agreement governing Equity Awards, severance and salary
continuation arrangements, programs and plans which were previously offered by
the Company to the Executive, including change in control severance arrangements
and vesting acceleration arrangements pursuant to an agreement governing Equity
Awards, employment agreement or offer letter, and Executive hereby waives
Executive’s rights to such other benefits. In no event shall any individual
receive cash severance benefits under both this Agreement and any other
severance pay or salary continuation program, plan or other arrangement with the
Company or its subsidiaries. For the avoidance of doubt, in no event shall
Executive receive payment under both Section 2 and Section 3 with respect to
Executive’s Separation.
(c)    Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party





--------------------------------------------------------------------------------





from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Each party to an arbitration or
litigation hereunder shall be responsible for the payment of its own attorneys’
fees.
(d)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
(e)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)    No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary or parent of the Company or of the Executive, which rights are
hereby expressly reserved by each, to terminate his or her service at any time
and for any reason, with or without Cause.
(i)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
(other than its choice-of-law provisions).


[Signature Page Follows]
 









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
EXECUTIVE
BLOOM ENERGY CORPORATION
 
 
Name: Greg Cameron Date
By: Shawn Soderberg
                              Date
 
Title: EVP, General Counsel and Secretary
 

                                                                                      







